Citation Nr: 0612951	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 20-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel







INTRODUCTION

The veteran served on active duty from August 1982 to April 
1987.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Thereafter, the veteran's file was transferred to the VA RO 
in Providence, Rhode Island. 

In statements received in February 2004 and October 2005, the 
veteran withdrew his claims for service connection for post-
traumatic stress disorder (PTSD) and for an increased rating 
for erectile dysfunction.  See 38 C.F.R. § 20.204 (2005).  
Therefore, these issues are not before the Board.  

Other records show the veteran was scheduled for a November 
2005 hearing at the RO before a local Decision Review Officer 
(DRO).  Without explanation, he failed to appear for the 
hearing, and neither he nor his representative has requested 
to have the hearing rescheduled.  So the Board will proceed 
as if the hearing request was withdrawn.  Cf. 38 C.F.R. 
§ 20.704(d) (2005).

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part.




REMAND

The veteran had VA examinations in September 2002 and 
December 2003 in conjunction with his claim for a higher 
rating for his prostatitis.  More recently, in November 2005, 
his representative provided a statement in lieu of VA Form 
646 wherein he contended those September 2002 and December 
2003 VA examinations are inadequate for rating purposes 
because "they do not clearly address the criteria for 
prostatitis which is voiding dysfunction or urinary frequency 
(day or nighttime voiding)."  Without addressing the 
substance of the representative's argument, the Board notices 
that even the more recent VA examination is now almost 21/2 
years old.  So under these circumstances, the Board believes 
another VA examination is warranted.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

It also appears there may be additional medical records that 
need to be obtained and associated with the other evidence in 
the claims file.  In December 2003, the veteran, through his 
representative, submitted a September 2003 letter from the 
Office of Personnel Management (OPM) informing him that his 
application for disability retirement had been approved.  The 
RO should obtain all medical records concerning the veteran's 
disability retirement from the United States Postal Office.  
See 38 C.F.R. § 3.159(c)(2) (2005).  Aside from this, 
according to the report of the December 2003 VA examination, 
the veteran underwent a procedure "at Massachusetts" for 
relief of obstructive voiding symptoms without improvement 
(no good affect).  The Board is unable to identify records 
pertaining to this procedure in the file.  

As well, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The Court 
indicated that in cases, as here, involving claims for higher 
ratings for even established service-connected disabilities, 
proper VCAA notice includes advising the veteran that an 
effective date will be assigned in the event a higher rating 
is granted.  The VCAA notice also must include an explanation 
of the type of evidence that is needed to establish an 
effective date.  The veteran has not received this required 
notice.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for prostatitis 
since the December 2003 VA examination.  
After securing any necessary 
authorization (VA Form 21-4142), request 
copies of all indicated records that have 
not been previously obtained and 
associate them with the other evidence in 
the claims file.

2.  Contact OPM and request copies of 
all medical records considered in 
rendering a decision on the veteran's 
claim for disability retirement.



3.  Thereafter, schedule the veteran 
for another VA compensation examination 
to determine the current severity of 
his prostatitis.  The claims file must 
be made available to and reviewed by 
the examiner for the veteran's 
pertinent medical history.

The examiner should state whether the 
veteran's disability causes urine 
leakage, frequency, or obstructed 
voiding that

a) requires the wearing of absorbent 
materials that must be changed less 
than 2 to 4 times per day;

b) requires the use of an appliance or 
the wearing of absorbent materials that 
must be changed more than 4 times per 
day;

c) causes daytime voiding intervals of 
less than one hour, or; awakening to 
void five or more times per night; or

e) causes urinary retention requiring 
intermittent or continuous 
catheterization.

4.  Then readjudicate the veteran's 
claim for an increased rating for his 
prostatitis in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.



The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





